Citation Nr: 0405086	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefit sought on appeal.  The 
veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA psychiatric 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The preponderance of the competent and probative evidence 
of record shows that the veteran does not have PTSD.

3.  The preponderance of the competent and probative evidence 
of record shows that the veteran's psychiatric disorder, 
which has been diagnosed as a generalized anxiety disorder 
and a panic disorder, is not related to an in-service disease 
or injury.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his psychiatric symptoms are due to 
PTSD, which resulted from his service in the Vietnam War.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2002 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claim for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, and the evidence that the RO would 
obtain on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, the veteran could obtain the evidence and submit 
it to the RO.  The RO also instructed him to submit any 
evidence in his possession that was relevant to his claim.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The Board notes that in the July 2002 notice the RO 
instructed the veteran to submit the requested information 
and/or evidence within 30 days of the notice.  In Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 3.159(b)(1), to the extent that that 
subsection allowed the RO to adjudicate the claim based on 
the evidence of record at the end of a 30 day period.  The 
Federal Circuit found that the denial of a claim within one 
year of the notice, with a promise to reopen the claim within 
the one-year period if substantiating evidence was submitted, 
did not satisfy the statutory requirement that the veteran be 
allowed one year in which to submit the requested evidence.  
The veteran's representative argues that the case must be 
remanded to the RO for re-adjudication because the claim was 
denied within one year of the July 2002 notice.

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  The 
representative's contentions regarding the invalidity of the 
October 2002 adjudication are, therefore, without merit.

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, No. 01-944 , 2004 U.S. App. 
Vet. Claims LEXIS 11, (U.S. Vet. App. Jan. 13, 2004), that 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The veteran's 
representative has also asserted that the case must be 
remanded to the RO for the RO to vacate the October 2002 
decision, provide a pre-adjudication VCAA notice to the 
veteran, and then re-adjudicate his claim for service 
connection.

To the extent that the Pelegrini decision in this regard is 
not mere dicta, the Board finds that the RO has complied with 
the Court's holding in that case.  See Pelegrini, 2004 U.S. 
App. Vet. Claims LEXIS, at *55-56 (Ivers, J. concurring in 
part, dissenting in part) ("[P]arts III.A.1, 2.a and b. of 
the opinion contain nothing necessary to the disposition of 
this case.  They are, therefore, at best dictum.")  The 
veteran's claim for service connection for a psychiatric 
disorder was received at the RO in June 2002, and the RO 
provided the VCAA notice to him in July 2002.  The RO did not 
adjudicate his claim until October 2002, more than 30 days 
following the July 2002 notice.  The veteran was, therefore, 
provided the VCAA notice before the initial unfavorable 
decision, and the representative's arguments are not valid.

In addition, the veteran's representative has asserted that, 
in order to comply with the statute, the VCAA notice must 
inform the veteran of what types of evidence would 
substantiate the claim, including the specific evidence 
needed to establish service connection for the claimed 
psychiatric disorder.  The representative has further 
asserted that the RO was obligated to inform the veteran of 
any evidence that would substantiate his claim under any 
legal theory of entitlement.

Section 5103(a) of the statute provides that on receipt of a 
complete or substantially complete application, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously submitted, that is necessary to 
substantiate the claim.  In the regulation implementing the 
statute, 38 C.F.R. § 3.159(b)(1), the Secretary used nearly 
identical language.  Neither the statute nor the regulation 
specifies the degree of detail required in the notice, or the 
scope of the law to be considered in informing the claimant.  
The Federal Circuit considered this issue in Paralyzed 
Veterans of America and found that "[section] 3.159(b)(1) 
sets out with reasonable clarity and specificity the notice 
VA is required to provide a claimant and is entirely 
consistent with the statutory requirement of § 5103(a)."  
Paralyzed Veterans of America, 345 F.3d at 1347.  For these 
reasons the Board finds that the representative's arguments 
are without merit.

In the January 2003 statement of the case the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
the July 2002 notice complied with the requirements of 
38 C.F.R. § 3.159(b)(1), and that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to Assist

The statute and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the private treatment records he identified.  The RO also 
provided him a VA psychiatric examination in August 2002, 
which included a medical opinion regarding the claimed nexus 
between his psychiatric symptoms and military service.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A grant of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

As previously stated, the veteran contends that his 
psychiatric symptoms are due to PTSD, which was caused by his 
combat service in the Vietnam War.  None of the medical 
evidence of record, however, indicates that his psychiatric 
symptoms have been diagnosed as PTSD.  The records from his 
private psychiatrist show that he has been treated since May 
2002 for an anxiety disorder, and the VA psychiatrist in 
August 2002 determined that his psychiatric symptoms did not 
meet the criteria for a diagnosis of PTSD, as provided in the 
DSM-IV.  

The only evidence of record indicating that the veteran has 
PTSD consists of his own statements, and those statements are 
not probative because the veteran is not competent to provide 
evidence of a psychiatric diagnosis.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The Board finds, therefore, that 
the preponderance of the competent and probative evidence of 
record shows that the veteran does not have PTSD.  Because 
the medical evidence does not establish a diagnosis of PTSD, 
the occurrence of an in-service stressor, which is deemed to 
have occurred given the veteran's combat service, is not 
sufficient to support a grant of service connection for PTSD.  
38 C.F.R. § 3.304(f) (2003).

Although the probative evidence indicates that the veteran 
does not have PTSD, that evidence does reflect a diagnosis of 
an anxiety disorder and a panic disorder without agoraphobia.  
The veteran has also presented lay evidence of multiple 
events in service, to which he attributes his psychiatric 
symptoms.  The veteran's claim for service connection for a 
psychiatric disorder other than PTSD is, therefore, supported 
by medical evidence of a current diagnosis and probative 
evidence of an in-service injury.  The medical evidence 
shows, however, that the currently diagnosed psychiatric 
disorder is not related to any incident of service.  Hickson, 
12 Vet. App. at 253.

The veteran stated that he initially experienced the symptoms 
of anxiety following a heart attack and heart surgery in June 
2001.  His psychiatrist stated that she initially examined 
him when he was hospitalized for additional cardiac surgery 
in May 2002, at which time he was demonstrating the symptoms 
of anxiety.  She found that the anxiety was secondary to 
coronary artery disease, that the symptoms began after he had 
his first heart attack in June 2001, and that he was anxious 
about having another heart attack.  The VA psychiatrist in 
August 2002 also found that the veteran's psychiatric 
symptoms were due to his family and medical history over the 
previous two years, due to numerous medical problems 
experienced by the veteran and his family.  The VA 
psychiatrist expressly found that the veteran's psychiatric 
problems were not related to his service in Vietnam, but were 
caused by the current stressors in his life.

The only evidence of record indicating that the anxiety 
experienced by the veteran is related to his military service 
consists of the veteran's own statements.  Those statements 
are not probative of a nexus to service because the veteran 
is not competent to provide evidence of the etiology of a 
psychiatric disorder.  Grottveit, 5 Vet. App. at 93.  The 
Board finds, therefore, that the preponderance of the 
competent and probative evidence of record shows that the 
currently diagnosed psychiatric disorder is not related to 
service.  For that reason the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a psychiatric disorder, including PTSD.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



